Citation Nr: 1038547	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-04 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
meniscus injury, right knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION


The appellant served on active duty from April 26, 1944, to April 
27, 1946.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Status post meniscus injury, right knee, is manifested by no 
more than moderate instability.

2.  Tinnitus was not manifest during service and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a 
torn lateral meniscus of the right knee, postoperative, with 
internal derangement and pain secondary to osteoarthritis, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

For an increased compensation issue, 38 U.S.C.A. § 5103(a) 
requires at a minimum that the Secretary notify the claimant that 
to substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  See 
Vazquez-Flores v. Peake, 33 Vet.App. 27 (2008).

VA has satisfied its duty to notify with regard to the claim for 
increase and the claim for service connection.  A review of the 
record discloses that preadjudicatory notice was sent to the 
appellant in a letter dated April 2006.  This letter essentially 
complies with VCAA statutory notice requirements as outlined 
above.  Therein, VA notified the appellant of the evidence 
obtained, the evidence VA was responsible for obtaining, and the 
evidence necessary to establish entitlement to the benefits 
sought including the types of evidence that would assist in this 
matter.  VA notified the appellant of the disability rating and 
effective date elements of his claims.

Additionally, the Board has considered the adequacy of the VCAA 
notice in light of the Court decision in Vazquez- Flores v. 
Peake, 33 Vet.App. 27 (2008).  The Boards finds that the VCAA 
notice is adequate as the VCAA letter informed the appellant 
that, in evaluating claims for increase, VA looks at the nature 
and symptoms of the condition, severity and duration of the 
symptoms, and impact on employment.  It is noted that the 
appellant's right knee is rated under Diagnostic Code 5257, which 
does not require any specific diagnostic tests or findings.  The 
actual schedular criteria were provided in a December 2007 
Statement of the Case.  The fundamental fairness of the 
adjudication process is not compromised here.

In the circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder.  
VA afforded the appellant an opportunity to appear for a hearing.  
Additionally, VA afforded the appellant examinations.  The VA 
examinations are adequate as they reflect a pertinent medical 
history, review of the documented medical history, clinical 
findings, and a diagnosis.  It is noted that the adequacy of the 
examinations has not been challenged by either the appellant or 
his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Claim for Increase

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  The Court has held that a veteran may not be 
compensated twice for the same symptomatology as "such a result 
would over compensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. Brown, 
6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Based upon the principle set forth in Esteban, the VA General 
Counsel held that a knee disability may receive separate ratings 
under diagnostic codes evaluating instability (Code 5257, 5262, 
and 5263) and those evaluating range of motion (Codes 5003, 5010, 
5256, 5260, and 5261).  See VAOPGCPREC 23- 97.

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (2001) 
(noting that staged ratings are assigned at the time an initial 
disability rating is assigned).  In Hart v. Mansfield, the Court 
extended entitlement to staged ratings to claims for increased 
disability ratings where "the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings."  Hart v. 
Mansfield, 21 Vet. App. 505 (2007)

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6.  
It should also be noted that use of terminology such as "mild" 
and "moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.

Here, the appellant's right knee status post meniscus injury is 
rated under Diagnostic Code 5257, which provides that moderate 
recurrent subluxation or lateral instability of the knee is rated 
20 percent disabling; severe recurrent subluxation or lateral 
instability of the knee is rated 30 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

The schedule further provides ratings based on ankylosis and 
limitation of motion.  Ankylosis, favorable angle in full 
extension, or in slight flexin between 0 and 10 degrees is rated 
30 percent disabling; anylosis in flexion between 10 and 20 
degrees is rated as 40 percent disabling; and anklyosis in 
flexion between 20 and 45 degrees is rated as 50 percent 
disabling.  Extremely unfavorable ankylosis, in flexion at an 
angle of 45 degrees or more, is rated as 60 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.

Limitation of flexion is rated as noncompensable where flexion is 
limited to 60 degrees. Flexion of the leg limited to 45 degrees 
warrants the assignment of a 10 percent rating; flexion limited 
to 30 degrees warrants the assignment of a 20 percent rating; and 
flexion limited to 15 degrees warrants the assignment of a 30 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension is rated as noncompensable where 
extension of the leg is limited to 5 degrees. Extension of the 
leg limited to 10 degrees warrants the assignment of a 10 percent 
rating; extension limited to 15 degrees warrants the assignment 
of a 20 percent rating; extension limited to 20 degrees warrants 
the assignment of a 30 percent rating; and extension limited to 
45 degrees warrants the assignment of a 50 percent rating. 38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion 
to 140 degrees. 38 C.F.R. § 4.71, Plate II.  In a VA General 
Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 
2004), it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to adequately 
compensate for functional loss associated with injury to the leg.  
As such, arthritis of the right knee, and the functional 
limitation associated with that process are rated separately 
under those provisions.

In a rating decision dated March 2010, the RO granted a separate 
rating for traumatic arthritis with extension limited to 20 
degrees at the 30 percent disability level under Diagnostic Code 
5010-5261.

Factual Background

In March 2006, the appellant requested an increased rating for 
right knee disability, rated as 10 percent disabling under 
Diagnostic Code 5257.  In a rating decision dated August 2006, a 
20 percent evaluation was assigned for meniscus injury, right 
knee, effective from March 21, 2006.  The appellant appeals from 
this decision and seeks a higher rating for his right knee 
disability. 

A review of the evidence reflects that appellant presented for VA 
treatment in June 2005 with complaints of knee pain.  He stated 
that it had somewhat increased and that he did not take 
medication for this.  Objectively, there was no effusion or 
laxity of the right knee.  The assessment was that he needs to 
try some prescription; he was referred to orthopedics. 
  
On VA orthopedic consultation in October 2005, the appellant 
reported that right knee pain has increased over time, with some 
resting pain and mild night pain.  He further reported swelling 
and the sensation of giving out.  He stated that he can walk 
about 200 feet and denied use of pain medication or use of a cane 
or brace.  The examiner described the quality of the pain as 
"dull, with activity, resting pain, night pain."  Clinical 
findings reflect no swelling, redness, warmth, or laxity.  
McMurray's, Lachman's, and anterior drawer tests were negative.  
X-ray showed moderate degenerative joint disease.  The assessment 
was degenerative joint disease of the right knee.  The plan was a 
knee brace. 
  
A VA treatment note dated March 2006 reflects follow-up for right 
knee pain.  The appellant reported worsening pain despite knee 
brace.  The assessment was osteoarthritis, worsening.  In April 
2006, the appellant reported right knee pain for years.  He 
reported not using his knee brace much.  He denied locking or 
giving out.  He stated that he has weakness at times but has not 
fallen.  He ambulated without assistance of a walker or cane.  
Clinical findings reflect gait with pain, small effusion, and 
tenderness of medial joint line and inferior patella.  There was 
no redness, warmth, or scars.  Right knee range of motion was 
from 10 (extension) to 100 (flexion) degrees.  Lachman's test was 
negative.  Varus and valgus stress tests were negative.  
McMurray's test was negative.  The assessment was degenerative 
joint disease. 
  
Report of VA examination dated April 2006 reflects, by history, 
injury to the right knee from a 1946 fall during service.  The 
appellant reported that he was fitted for a knee brace by 
orthopedics, which helps, and that he does home physical 
therapy.  He denied injection or surgery to the knee.  He 
complained of instability, swelling, and stiffness.  He denied 
locking.  He denied taking medication for knee pain or use of a 
cane or crutch.  The appellant stated that he uses a knee brace 
and avoids walking greater than 10 blocks.  He further stated 
that sitting and standing did not bother his knee.  X-ray showed 
degenerative changes.  Objectively, right knee range of motion 
was from 12 to 104 degrees.  There was no effusion, edema, 
deformity.  It was noted that prior testing showed a range of 
motion from 10 to 100 degrees and 10 to 110 degrees.  Lachman's 
test was negative.  Anterior and posterior drawer tests were 
negative.  McMurray's test was negative.  The assessment was 
status post right meniscus injury, and traumatic arthritis.  The 
examiner opined that "I would expect an additional loss of 
motion of the veteran's right knee due to pain with repetitive 
use and flare-ups of 15-20 degrees.  I would expect instability 
of the right knee.  I would expect gait disturbance with 
prolonged walking in the right knee." 
  
A VA treatment note dated March 2007 reflects right knee full 
range of motion, and no effusion or laxity.  The appellant 
reported that his symptoms had not much changed and that he used 
a brace. 
  
In February 2008, the appellant reported that his right knee had 
worsened in the past couple years.  Specifically, he stated that:  
He could not rise from a seated position with the assistance of 
his arm; he is not steady; he moves slowly to avoid falling; his 
knee will not support his weight in an unlocked position; and he 
takes pain medication.  The appellant summarized that he has a 
painful knee that is not getting better. 
  
Report of VA examination dated August 2009 reflects that the 
appellant presented for right knee evaluation.  By history, he 
retired 15 years ago from the Boeing photography department.  The 
appellant reported symptoms of constant pain; morning stiffness 
and pain getting out of bed; occasional episodes of waking up due 
to pain; stiffness and swelling with the feeling of instability; 
locking and catching; and flare-ups several times daily.  He 
stated that he had half-a-dozen falls within the past year due to 
right knee giving way.  He reported that repetitive movements 
aggravate his condition.  The appellant denied incapacitating 
episodes within the past 12 months.  He indicated that he uses a 
hinged knee brace, but no other assistive device.  Rest and 
Aspirin were alleviating factors.  Objectively, the appellant did 
not appear in acute distress.  He had an antalgic gait with 
flexion contracture of bilateral knees.  There was tenderness of 
the patellar tendon, medial joint line, medial patellofemoral 
joint, and popliteal fossa.  The range of motion was from 20 to 
85 degrees on the right with increased pain on repetitive range 
of motion testing but no change in the range of motion  Strength 
was 4/5 in the quadriceps and hamstrings.  Motor and sensory 
function was grossly intact.  No ligamentous laxity was found.  
Valgus and varus stress tests were negative.  Lachman's test was 
negative.  Posterior drawer test was negative.  McMurray's test 
was positive.  There was 1+ crepitus on joint movement.  X-ray 
showed tricompartmental degenerative joint disease.  The 
diagnosis was status post meniscus injury with traumatic 
arthritis.  The examiner opined as follows:

I would expect that this patient would have 
approximately 10-15 degrees of loss of range of 
motion above his baseline today.  I would expect 
that he would have moderate weakness, moderate 
fatigability, and moderate to severe loss of 
coordination secondary to repetitive activity 
painful flare-up episodes.

In January 2010, the examiner further clarified his opinion.  He 
stated that the appellant had a range of motion from 20 to 85 
degrees on the right, but that with flare-ups he would have 
additional limitation of flexion of 10-15 degrees-thus resulting 
in flexion of 65 degrees.  Regarding instability, the examiner 
stated that the appellant complained of instability and knee 
giving way.  Objectively, there was no instability.  The examiner 
explained that:

[T]his veteran's instability is secondary to 
internal derangement of the meniscus with 
degenerative changes, and not due to ligamentous 
laxity.  This would be characterized as moderate in 
nature, as it relates to his coordination, strength, 
and fatigability.

Analysis

The appellant seeks a rating in excess of 20 percent for status 
post right knee meniscus injury.  The disability is currently 
rated under Diagnostic Code 5257.  Having carefully reviewed the 
record, the Board finds that a higher evaluation under Diagnostic 
Code 5257 is not warranted.  A higher evaluation requires severe 
recurrent subluxation or lateral instability.  The evidence shows 
that the appellant was fitted for a knee brace in October 2005 
and that he reported the "sensation of giving out."  However, 
severe recurrent subluxation or lateral instability is not shown 
by the lay or medical evidence.  VA treatment records dated June 
2005 shows no laxity of the right knee.  During VA treatment in 
April 2006, the appellant denied having locking or giving out.  
At this time, varus and valgus stress tests were negative.  A VA 
treatment note dated March 2007 reflects no laxity.  On VA 
examination dated April 2006, anterior and posterior drawer tests 
were negative, but the Board acknowledges that the examiner 
indicated that he would "expect instability."  On VA 
examination dated August 2009, the appellant reported the 
"feeling of instability" and several falls within the past 
year.  However, clinical findings reflect no ligamentous laxity; 
and valgus and varus stress tests were negative.  A January 2010 
addendum to this examination report shows that the appellant has 
instability secondary to internal derangement, and not due to 
ligamentous laxity, which he characterized as "moderate" in 
nature.

The record establishes that the appellant uses a knee brace on 
the right, but no other assistive devices.

In view of the appellant's complaints and the objective findings, 
the Board believes that the symptomatology more closely 
approximates the criteria for moderate disability, which is 
evaluated as 20 percent disabling.  The record shows primarily 
the sensation of giving out prior to 2009 without any true giving 
way or objective findings for lateral instability.  Although 
instability due to internal derangement was indicated on VA 
examination in August 2009, this was characterized as 
"moderate."  The severity and frequency of the appellant's 
disability does not more nearly resemble severe recurrent 
subluxation of lateral instability under Diagnostic Code 5257.  
While the appellant uses a knee brace, the Board finds that the 
use of this appliance in the context of the objective findings 
shows no more than moderate impairment.

The Board has further considered whether the appellant's 
disability would be more appropriately rated under other 
diagnostic criteria.  However, the evidence of record shows no 
ankylosis of the right knee, or limitation of flexion to a 
compensable degree.  38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 
5260.  Extension has been separately rated by the AOJ.  
Therefore, a higher evaluation based on a change of Diagnostic 
Code is not warranted.

Additionally, the Board has considered whether a separate 
disability evaluation is warranted based on other impairment of 
the knee, i.e. ankylosis, or limitation of flexion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, and 5260.  However, as indicated 
above, the evidence of record shows no ankylosis.  Although the 
evidence shows less than full flexion, the range of motion was 
not limited to a compensable degree under the rating schedule.  
During the appeal period, flexion was limited to 65 degrees at 
worst, based on the VA examiner's comments.  A compensable rating 
for limitation of flexion requires flexion limited to at least 45 
degrees; flexion limited to 60 degrees is noncompensably 
disabling.  The appellant's limitation of flexion more closely 
approximates the criteria for a noncompensable evaluation as his 
retained 65 degrees of flexion is closer to 60 degrees 
(noncompensable rating) than to 45 degrees (minimum compensable 
rating).  Therefore, a separate evaluation under Diagnostic Codes 
5256 or 5260 is not warranted for right knee disability.  We also 
note that 38 C.F.R. § 4.59 does not suggest a separate evaluation 
for the different planes of motion.  To the extent applicable, 
the evaluation for limitation of extension contemplates articular 
pathology productive of painful motion.

The Board notes that the appellant is competent to report that 
his disability is worse. The Board accepts that the appellant has 
functional impairment, pain, and pain on motion.  See DeLuca.  
The Board finds the appellant's own reports of symptomatology to 
be credible.  The medical evidence shows painful motion and 
osteoarthritis.  The record reflects complaints of chronic right 
knee pain, clinical findings for pain, and x-ray evidence of 
osteoarthritis.  The record establishes that there is right knee 
pain secondary to degenerative joint disease (arthritis).  
However, the appellant is currently separately rated at the 30 
percent disability for these symptoms under Diagnostic Code 5010-
5061 (arthritis with limitation of extension).

The Board notes that the 30 percent evaluation assigned 
contemplates limitation of extension to 20 degrees.  In order to 
warrant a higher evaluation, the disorder must approximate the 
functional equivalent of limitation of extension limited to 30 
degrees due to any factor.  DeLuca supra.  Here, there is no lay 
or medical evidence that the knee is functionally limited to a 
degree beyond 20 degrees on extension or 65 degrees on flexion.  
In fact, the most probative evidence establishes that he has 
remaining function as demonstrated by a range of motion from 20 
to 65 degrees, and the ability to walk with a knee brace and 
unassisted by a cane or walker.

Therefore, the Board finds no basis for a separate rating based 
on pain alone, or an evaluation greater than 30 percent for right 
knee pain with arthritis and limitation of extension.

Absent a relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

A review of the record discloses no basis for staged ratings.  
The record shows a uniform disability picture during the appeal 
period.  The above analysis was undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  However, the Board concludes that the 
appellant's disability has not changed and a uniform evaluation 
is warranted.

Extraschedular Evaluations

In the Board's adjudication of the increased ratings claim, 
consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  In this case, the appellant 
has alleged that his service-connected disabilities adversely 
affect his ability to obtain and maintain employment.  Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board acknowledges that 
the appellant has reported that he is not employed.  The record 
further confirms he has not been employed on a regular basis for 
more than 15 years, having retired.  However, the Board also 
observes that the evidence does not establish that the appellant 
has experienced hospitalizations or other severe or unusual 
impairment due to the service-connected disability being 
adjudicated herein.  In short, the rating criteria for his right 
knee disability contemplate not only his symptoms but the 
severity of his disability.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of his service-connected right knee disability.  
See 38 U.S.C.A. § 1155 (Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity).  For these reasons, 
referral for extraschedular consideration for these disabilities 
is not warranted.

Service Connection

Initially, the Board notes the appellant served during the World 
War II era.  He does not assert that his claimed hearing problems 
are a result of combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The appellant seeks service connection for tinnitus.  He reports 
that he has tinnitus related to noise exposure in service.

Service treatment records are negative for complaints or findings 
for ringing in the ears, or tinnitus.  Report of separation 
examination dated April 1946 shows normal clinical evaluation of 
the ears.  Service records show that the appellant drove light 
trucks (2/5 ton and under) transporting personnel and equipment, 
along with reconnaissance driving.

Reports of VA examination dated April 1948, June 1950, February 
1961, and June 1961 reflect no complaints of tinnitus.

During VA treatment for hearing loss in June 1999, the appellant 
denied tinnitus or past ear surgery.  He reported extensive noise 
exposure to artillery and river swimming as a youngster.  During 
hearing evaluation in February 2000, the appellant denied 
tinnitus.

In March 2006, the appellant filed a claim for VA compensation 
based on hearing loss with tinnitus related to noise exposure.

On VA audiological examination dated July 2006, the appellant 
reported a constant buzzing and ringing in the ears.  By history, 
he had exposure to weapons and artillery fire in service.  The 
examiner opined that tinnitus was "less likely as not" related 
to events during active military service.  The rationale was 
that, in 1999, the appellant denied having tinnitus during ENT 
evaluation; the appellant denied having tinnitus in 2000 during 
an audiological evaluation; and his records are silent for 
complaints or treatment prior to 2000.

Analysis

In weighing the evidence of record, the Board concludes that the 
preponderance of the evidence is against service connection for 
tinnitus.  There are no complaints or findings for tinnitus in 
service, and there are no documented complaints of tinnitus for 
more than 50 years after service separation.  The first 
documented complaint of tinnitus is shown in the appellant's 
claim for VA compensation dated March 2006.  Also, the 
appellant's current report of tinnitus has not been attributed to 
service or incident therein by reliable evidence.  But rather, A 
VA medical opinion dated July 2006 reflects that tinnitus was 
"less likely as not" related to events during active military 
service.  This lengthy period of time between service discharge 
and the first documented complaints of tinnitus, coupled with the 
negative medical opinion, weigh again the claim.  As such, 
service connection is not warranted on a direct basis.

The Board accepts that the appellant was exposed to noise during 
service.  However, he is not competent to relate the remote onset 
of tinnitus to the in-service events.  The Board finds that he is 
not competent on this matter as this is a complex medical matter 
beyond the ken of a layman.  Jandreau v. Nicholson, 492 F.3d. 
1372 (2007).  As such, the appellant's opinion has little 
probative value in the absence of any supporting medical evidence 
and in view of the more than 50 years intervening his military 
service and documenting tinnitus.

The Board has further considered entitlement based on continuity 
of symptomatology.  The Board acknowledges that the appellant is 
competent to report the presence of tinnitus, as well as exposure 
to loud noises-acoustic trauma-in service and since service.  
Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra.; 
see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  
However, there is a difference between competence and 
credibility.  With regard to the report of tinnitus since 
service, the Board finds that the appellant is not credible 
because there are no documented complaints of ringing in the ears 
during the more than 50 years following his service, coupled with 
his specific denial of tinnitus during VA treatment in June 1999 
and February 2000 and the normal findings at separation from 
service.  The Board believes that his statements provided while 
seeking treatment are more reliable and, therefore, more 
probative regarding the existence of his claimed tinnitus 
disability.  Therefore, service connection based on continuity of 
symptomatology is not warranted.

Accordingly, the claim is denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the benefit- 
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

A rating greater than 20 percent for status post meniscus injury, 
right knee, is denied.

Service connection for tinnitus is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


